Citation Nr: 0706433	
Decision Date: 03/06/07    Archive Date: 03/13/07

DOCKET NO.  04-23 908	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the claim of service connection for post-traumatic 
stress disorder (PTSD).  



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel




INTRODUCTION

The veteran had active service from December 1965 to November 
1967.  

By rating action in April 2000, the RO denied service 
connection for PTSD.  The veteran and his representative were 
notified of this decision and did not appeal.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2002 decision by the RO which 
reopened and denied the veteran's claim of service connection 
for PTSD.  


FINDINGS OF FACT

1.  Service connection for PTSD was finally denied by an 
unappealed rating decision by the RO in April 2000.  

2.  The additional evidence received since the April 2000 RO 
decision is new and material and is so significant that it 
must be considered in order to fairly decide the merits of 
the claim.  

3.  The veteran is authorized to wear the Combat Infantryman 
Badge and served in combat in Vietnam.  

4.  The veteran is shown as likely as not to have disability 
manifested by PTSD due to combat experiences.  


CONCLUSIONS OF LAW

1.  The April 2000 RO decision which denied service 
connection for PTSD is final.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. § 20.1103 (2006).  

2.  New and material evidence has been submitted to reopen 
the claim of service connection for PTSD.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5108 (West 2002 & 
Supp. 2005); C.F.R. §§ 3.104(a), 3.156(a), 3.159, 20.1105 
(2006).  

3.  The veteran's PTSD was incurred in wartime service.  38 
U.S.C.A. §§ 1110, 5100, 5102, 5103, 5103A, 5106, 5107 (West 
2002 Supp. 2005); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304(f) 
(2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the veteran's claim, VA has met all statutory 
and regulatory notice and duty to assist provisions.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.159, 3.326 (2006).  

Prior to initial adjudication of the claim, a letter dated in 
February 2002, fully satisfied the duty to notify provisions 
of VCAA.  38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The 
veteran was notified of the evidence that was needed to 
substantiate his claim and that VA would assist him in 
obtaining evidence, but that it was ultimately his 
responsibility to give VA any evidence pertaining to his 
claim and to submit any evidence in his possession to VA.  
See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004).  
The veteran's service medical records and all VA medical 
records identified by the veteran have been obtained and 
associated with the claims file.  There is no indication in 
the record that any additional evidence relevant to the issue 
to be decided herein is available and not part of the claims 
file.  

In light of the favorable decision herein, the Board finds 
that any VA deficiency in complying with VCAA is harmless 
error and that no useful purpose would be served by remanding 
the appeal to the RO.  Cf. Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); Mayfield v. Nicholson, 19 Vet. App. 103 
(2005); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991).  
Accordingly, appellate review may proceed without prejudice 
to the veteran.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  

Finality

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  

A disorder may be service connected if the evidence of 
record, regardless of its date, shows that the veteran had a 
chronic disorder in service or during an applicable 
presumptive period, and that he still has such a disorder.  
38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-
95 (1997).  Such evidence must be medical unless it relates 
to a disorder that may be competently demonstrated by lay 
observation.  Savage, 10 Vet. App. at 495.  

However, before reaching the merits of the veteran's claim, 
the Board must first rule on the matter of reopening of the 
veteran's claim.  That is, the Board has a jurisdictional 
responsibility to consider whether it is proper for the claim 
to be reopened.  Jackson v. Principi, 265 F.3d 1366 at 1369 
(Fed. Cir. 2001) and Barnett v. Brown, 83 F.3d 1380 (Fed. 
Cir. 1996).  

As noted above, service connection for PTSD was denied by the 
RO in April 2000.  There was no appeal of this rating 
decision, and it became final.  Therefore, the laws and 
regulations governing finality and reopening of a previously 
disallowed claim are pertinent in the consideration of the 
current claim on appeal.  

Under pertinent law and VA regulations, as interpreted by the 
United States Court of Appeals for Veterans Claims 
(hereinafter, "the Court"), the Board may reopen and review 
a claim which has been previously denied if new and material 
evidence is submitted by or on behalf of the appellant.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2006).  

New and material evidence is defined by regulations as 
evidence not previously submitted to agency decisionmakers 
which, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim, is neither cumulative nor redundant, 
and raises a reasonable possibility of substantiating the 
claim.  Id.  

With respect to claims requiring new and material evidence, 
the VCAA states that, "[n]othing in this section shall be 
construed to require the Secretary to reopen a claim that has 
been disallowed except when new and material evidence is 
presented."  38 U.S.C.A. § 5103A(f) (West 2002).  

A decision by the RO shall be final and binding on all field 
offices of the Department of Veterans Affairs as to 
conclusions based on the evidence on file at the time VA 
issues written notification of the decision.  A final and 
binding agency decision shall not be subject to revision on 
the same factual basis except by duly constituted appellate 
authorities or except where there is clear and unmistakable 
error in the decision.  38 U.S.C.A. § 7105 (West 2002); 38 
C.F.R. §§ 3.104, 20.1103 (2006).  

The veteran filed a claim of service for PTSD in November 
1999, and was scheduled for a VA psychiatric examination in 
January 2000, but failed to report.  The veteran did not 
request to have the examination rescheduled and did reply to 
the RO's request to submit medical evidence showing treatment 
or a diagnosis of PTSD.  Thus, there was no medical evidence 
of record at the time of the April 2000 RO decision that 
denied service connection for PTSD which would support the 
veteran's claim.  

The Board finds that the recently obtained VA medical records 
and diagnosis are so significant that they must be considered 
in order to fairly decide the merits of the veteran's claim.  
In other words, the evidence is new and material.  38 C.F.R. 
§ 3.156.  Thus, the claim of service connection for PTSD is 
reopened.  

Having determined that the veteran's claim is reopened, the 
Board must next determine if it will be prejudicial to him if 
the Board addresses the merits of the claim.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  

As noted earlier, the Board finds that all notification and 
development action needed to render a fair decision on this 
issue have been accomplished.  See Quartuccio v. Principi, 16 
Vet App 183 (2002).  In this case, in light of the favorable 
decision, the veteran will not be prejudiced by the Board 
proceeding with the adjudication of this case.  See Bernard, 
at 384 (1993).  

PTSD

Service connection for PTSD requires: (1) medical evidence 
diagnosing the condition, (2) credible supporting evidence 
that the claimed, in-service stressor actually occurred, and 
(3) a link, established by medical evidence, between current 
symptomatology and the claimed, in-service stressor.  If the 
evidence establishes the veteran engaged in combat with the 
enemy and the claimed stressor is related to this combat, in 
the absence of clear and convincing evidence to the contrary, 
and provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. 
§ 3.304(f) (2006).  

In adjudicating a claim of entitlement to service connection 
for PTSD, the Board is required to evaluate the supporting 
evidence in light of the places, types, and circumstances of 
service, as evidenced by the veteran's military records, and 
all pertinent medical and lay evidence.  38 U.S.C.A. 
§ 1154(b); 38 C.F.R. § 3.304(f); see also Hayes v. Brown, 5 
Vet. App. 60, 66 (1993).  

In the instant case, the veteran served in combat in Vietnam 
and was authorized to wear, in pertinent part, the Combat 
Infantryman Badge.  Based on the documented award, the Board 
accepts the veteran's assertion of participation in combat 
and stressor events in service.  See 38 U.S.C.A. § 1154(b) 
(West 2002) 38 C.F.R. § 3.304(f).  

Having satisfied one of the three elements to establish 
service connection, the evidence must now show that he has a 
diagnosis of PTSD which is related to the confirmed stressors 
in service.  The evidence of record includes a June 2002 VA 
psychiatric examination, a September 2003 VA psychological 
evaluation and numerous VA outpatient from July 2002 to June 
2005.  All of the reports indicated that the veteran has some 
symptoms of PTSD.  The least favorable opinions include a 
June 2002 opinion by a VA psychiatrist to the effect that 
while the veteran had some symptoms of PTSD, he did not 
satisfy all the criteria for a diagnosis of PTSD under DSM-
IV.  Specifically, the veteran did not meet any of the 
criteria of category C, persistent avoidance of stimuli 
associated with the trauma and numbing of general 
responsiveness.  The VA psychologist in September 2003 also 
found that the veteran did not satisfy the criteria for C.  
He opined that despite minimal symptoms of PTSD, the 
condition did not seem to be imposing a significant 
impediment to his social or vocational adjustment.  

The remaining medical evidence consists of numerous VA 
outpatient reports and clinical notes from April to June 
2005, by various treating psychiatrists, psychologists, 
social workers, and other mental health care providers, all 
of whom offered a clear diagnosis of PTSD related to service.  
In this case, the Board finds the clinical notes provide a 
more detailed and insightful assessment of the veteran's true 
psychiatric state.  The Board does not discount the findings 
or conclusions of the two VA examinations, but finds that the 
more recent clinical notes show that the veteran satisfies 
all the criteria for a diagnosis of PTSD and therefore, are 
more persuasive and probative.  

During the VA examinations, the veteran appeared to minimize 
his symptoms and indicated that he was able to cope with his 
problems over the years.  The Board finds it significant to 
note that prior to the two VA examinations, the veteran had 
never sought any psychiatric counseling.  However, during his 
participation in the Residential Rehabilitation Treatment 
Program, he appeared to speak openly about his Vietnam 
experiences and how they have impacted on his life.  He 
described nightmares, survivor guilt, sleep disturbance, and 
avoidance of things that might trigger recollections.   

The evidence required to warrant a grant of disability 
benefits does not have to be conclusive.  The question is 
whether the evidence supports the claim or is in relative 
equipoise, with the veteran prevailing in either event, or 
whether a fair preponderance of the evidence is against the 
claim, in which case the claim is denied.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  

Although there is conflicting medical evidence concerning a 
diagnosis of PTSD, a VA psychiatrist offered a diagnosis of 
PTSD due to the veteran's combat service.  The Board finds 
the April 2005 VA psychiatrist's psycho-social assessment and 
the numerous clinical notes from April to June 2005 are most 
persuasive as they reflect a longitudinal and comprehensive 
assessment of the veteran's psychiatric status over time.  
The basis of the two unfavorable opinions was that the 
veteran did not satisfy the criteria for one of the four 
categories for a definitive diagnosis of PTSD.  In all other 
respects, the examiner's concluded that the veteran meet the 
remaining criteria.  The more recent clinical notes show that 
the veteran has met all the criteria for a diagnosis of PTSD.  
Therefore, resolving all reasonable doubt in the veteran's 
favor, the Board finds that the elements required to 
establish service connection for PTSD have been satisfied.  
38 C.F.R. § 3.102.  


ORDER

Service connection for PTSD, is granted.  



		
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


